DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 7/14/2022 Amendment and RCE.
Claims 1-9, 14-20, 22 are pending and examined.  Claims 10-13, 21 have been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 14-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,966,319 to Fai et al. (hereafter Fai).
Regarding independent claim 1, Fai teaches a memory device, comprising: 
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator (FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
a number of activation function registers configured to define an activation function for the Al operation performed by the Al accelerator (FIG. 1: registers 120 defining an activation function for processor(s)/microprocessor(s) 118, e.g. information related to conditions, status information, and formation that are used to determine when to collect debug information, see 4:39-52, 7:51-8:4); 
a memory controller (FIG. 1: memory controller 116) configured to select the defined activation function (FIG. 4: performing function of collecting debug information in step 404,  which is set by [some] set trigger(s) in step 304) by programming a first bit of the number of activation function register to a first state to execute an identify function for the AI operation (such as trigger(s) corresponding to  particular memory address, see 7:66-8:2) and programming a second bit of the activation function to register to the first state to execute a binary step function for the AI operation (such as trigger(s) to perform AND, OR and/or XOR logic operators, see 8:25-28), modify the defined activation function to a custom activation function, and enable performance of the custom activation function for the Al operation without the host by programming a third bit of the number of activation function registers to the first state in response to a result of a previous Al operation (FIG. 4: result from collecting debug information in step 404 is stored and used to modify the defined activation function to further include steps 412 and 414 for the current memory operation/state of device according to [other] set trigger(s) in step 408, which are previously received [from host], see 9:37-49), wherein a different activation function was executed while performing the previous Al operation (i.e. multitasking and parallel processing, see 12:22-34); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the custom activation function (FIG. 1: AI operation is performed by memory controller via triggers, which are designated by host controller 112, see 7:51-8:28).
Regarding dependent claim 2, Fai teaches wherein one or more of the number of activation function registers define a pre-defined activation function (FIG. 4: collecting debug information in step 404 defines a pre-defined activation function).
Regarding dependent claim 3, Fai teaches wherein one or more of the number of activation function registers define a different custom activation function (FIG. 4: collecting debug information in step 404 plus steps 412 and 414 define a different custom activation function).
Regarding dependent claim 4, Fai teaches wherein the pre-defined activation function is at least one of the identity function, the binary step function, a logistic function, a hyperbolic tangent function, an inverse tangent function, a softsign function, an inverse square root unit function, a rectified linear unit function, a leaky rectified linear unit function, a parametric rectified linear unit function, a randomized leaky rectified linear unit function, exponential linear unit function, or scaled exponential linear unit function (e.g. AND, OR and/or XOR operation to determine whether debug information is collecting, see 8:25-28).
Regarding dependent claim 5, Fai teaches wherein the different custom activation function is based on a result of a result of a previous AI operation (FIG. 4: steps 404, 412 and 414 is based on whether debug information is collected for the current operation/state of device in step 404).
Regarding dependent claim 6, Fai teaches wherein the previous Al operation is a debug operation (FIGS. 3-4 show debug operation).
Regarding dependent claim 7, Fai teaches wherein the custom activation function is modified from a pre-defined activation function (FIG. 4: combination of steps 404, 412 and 414 is a modification from step 404).
Regarding independent claim 8, Fai teaches an apparatus, comprising: 
a number of memory arrays configured to store at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator (FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
a memory controller (FIG. 1: memory controller 116), configured to select an activation function (FIG. 4: performing function of collecting debug information in step 404,  which is set by [some] set trigger(s) in step 304) by programming a first bit of the number of activation function register to a first state to execute an identify function for the AI operation (such as trigger(s) corresponding to  particular memory address, see 7:66-8:2) and programming a second bit of the activation function to register to the first state to execute a binary step function for the AI operation (such as trigger(s) to perform AND, OR and/or XOR logic operators, see 8:25-28), modify the activation function to a custom activation function, and cause the apparatus to enable performance of the activation function for the AI operation without a host by programming a third bit in the activation function register to the first state in response to receiving a result of a previous Al operation (FIG. 4: result from collecting debug information in step 404 is stored and used to modify the defined activation function to further include steps 412 and 414 for the current memory operation/state of device according to [other] set trigger(s) in step 408, which are previously received [from host], see 9:37-49), wherein a different activation function was executed while performing the previous AI operation (i.e. multitasking and parallel processing, see 12:22-34); and 
the Al accelerator configured to perform the Al operation using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information and the custom activation function (FIG. 1: AI operation is performed by memory controller via triggers, which are designated by host controller 112, see 7:51-8:28).  
Regarding dependent claim 9, Fai teaches wherein the activation function is a pre-defined activation function (FIG. 4: collecting debug information in step 404 is a pre-defined activation function).
Regarding dependent claim 14, Fai teaches wherein the third bit of the activation function register is programmed to the first state to start the custom activation function (FIG. 4: when the result of collecting debug information in step 404 is YES).
Regarding dependent claim 15, Fai teaches wherein the third bit of the activation function register is programmed to a second state to stop the custom activation function (FIG. 4: when the result of collecting debug information in step 404 is NO).
Regarding dependent claim 16, Fai teaches wherein the third bit of the activation register is programmed to a second state to prevent the custom activation function register from being executed (FIG. 4: when the result of collecting debug information in step 404 is NO).
Regarding independent claim 17, Fai teaches a method, comprising: 
storing at least one of: an input, an output, a weight matrix, bias information for neural networks, or activation function information for an artificial intelligence (Al) operation performed by an Al accelerator in a number of memory arrays (FIG. 1: volatile memory 122 and non-volatile memory 124 for logging associated debug information performed processor(s)/microprocessor(s) 118, see 4:33-52); 
executing an activation function while performing the Al operation at the Al accelerator using at least one of: the input, the output, the weight matrix, the bias information for the neural networks, or the activation function information (performing process shown in FIGS. 3-4 for a debug operation); and 
selecting a different activation function (FIG. 4: performing function of collecting debug information in step 404,  which is set by [some] set trigger(s) in step 304) by programming a first bit of the number of activation function register to a first state to execute an identify function for the AI operation (such as trigger(s) corresponding to  particular memory address, see 7:66-8:2) and programming a second bit of the activation function to register to the first state to execute a binary step function for the AI operation (such as trigger(s) to perform AND, OR and/or XOR logic operators, see 8:25-28), modifying the different activation function to a custom activation function, and executing the custom activation by a memory controller without a host in response to a result of the AI operation by programming a third bit in the activation function register to the first state (FIG. 4: result from collecting debug information in step 404 is stored and used to modify the defined activation function to further include steps 412 and 414 for the current memory operation/state of device according to [other] set trigger(s) in step 408, which are previously received [from host], see 9:37-49).  
Regarding dependent claim 18, Fai teaches executing the second activation function while performing a different Al operation (i.e. multitasking and parallel processing, see 12:22-34).
Regarding dependent claim 19, Fai teaches updating the different activation function in response to the result of the Al operation (FIG. 4: combination of steps 404, 412 and 414 is a modification from step 404, based on whether debug information in step 404 is collected for the current operation/state of device in step 404).
Regarding dependent claim 20, Fai teaches wherein the second activation function is a pre-defined activation function (FIG. 4: collecting debug information in step 404 is a pre-defined activation function).
Regarding dependent claim 22, Fai teaches wherein the AL operation is a debug operation (FIGS. 3-4 show debug operation).

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-20, 22 have been considered but not found persuasive. 
Fai teaches a first bit is programmed to execute identify function with at least one of the triggers corresponding to particular memory address in column 7, line 66 to column 8, line 2; a second bit is programmed to execute a binary step function with at least one of the triggers to perform AND, OR and/or XOR in column 8, lines 25-28; and a third bit is programmed with the collected debug information to modify the activation function to further include steps 412 and 414 for the current memory operation/state as shown in FIG. 4.
Claims 1-9, 14-20, 22 maintain rejected for the reason set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 20, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824